DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04 December 2020 have been fully considered but they are not persuasive.
Turning to the rejection(s) of the claims, it is noted that the terminology in a pending application's claims is to be given its broadest reasonable interpretation (In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)) and limitations from a pending application's specification will not be read into the claims (Sjolund v. Musland, 847 F.2d 1573, 1581-82, 6 USPQ2d 2020, 2027 (Fed. Cir. 1988)).  Anticipation under 35 U.S.C. § 102 is established only when a single prior art reference discloses, either expressly or under the principles of inherency, each and every element of a claimed invention.  See Constant v. Advanced Micro-Devices. Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1064 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988); RCA Corp. v. Applied Digital Data Sys., Inc., 730 F.2d 1440, 1444, 221 USPQ 385, 388 (Fed. Cir. 1984).  Moreover, anticipation by a prior art reference does not require either the inventive concept of the claimed subject matter or the recognition of properties that are inherently possessed by the prior art reference.  Verdegaal Brothers Inc. v. Union Oil co. of California, 814 F.2d 628, 633, 2 USPQ2d 1051, 1054 (Fed. Cir. 1987), cert. (In re Paulsen, 30 F.3d 1475, 1478-79, 31 USPQ2d 1671, 1673 (Fed. Cir. 1994) and In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990)); however, the law of anticipation does not require that the reference teach what Applicant is claiming, but only that the claims "read on” something disclosed in the reference.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789 (Fed. Cir. 1983), cert. denied, 465 U.S. 1026 (1984) (and overruled in part on another issue), SRI Intel v. Matsushita Elec. Corp. Of Am., 775 F.2d 1107, 1118, 227 USPQ 577, 583 (Fed. Cir. 1985).  Also, a reference anticipates a claim if it discloses the claimed invention such that a skilled artisan could take its teachings in combination with his own knowledge of the particular art and be in possession of the invention.  See In re Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701 (Fed. Cir. 1995), cert. denied, 116 S.Ct. 1362 (1996), quoting from In re LeGrice, 301 F.2d 929, 936, 133 USPQ 365, 372 (CCPA 1962).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Applicant argues features of the secondary reference to HASSETT which are not relied upon in the rejection.  Specifically, Applicant argues that HASSETT teaches heat pipes positioned within oil and fluidly isolated from the flow of wash fluid in the motor.  This is not persuasive because the primary reference WANG 
In response to applicant's argument that the heat pipes of HASSETT include other various features that would not result in a heat pipe assembly positioned directly within a flow of wash fluid, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, WANG is cited for the teaching of every element (including cooling means within the flow of wash fluid of a washing machine) but does not disclose the use of heat pipes for such cooling means.  The secondary reference HASSETT is cited for the teaching and known use of heat pipes for use in an electric motor as a cooling means to transfer thermal energy of the pump assembly.  Thus, the combination of the heat pipes of HASSETT as part of the cooling means for cooling wash fluid in WANG is considered prima facie obvious.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0326087 to WANG et al. (“WANG”) in view of US 2010/0026108 to HASSETT et al. (“HASSETT”).
Regarding claims 1, 6, and 14, WANG (in Figs. 2-5 and associated text) discloses a washing machine appliance (see ¶ 0002]) comprising: 
a sump for collecting wash fluid (sumps are inherent/implicit for washing machine drains, commonly the bottom of a washing tub);
a pump assembly (1-12) a pump housing (cover 1 and body 10), a pump impeller (2) rotatably mounted within the pump housing, and a drive motor (see motor assembly with rotor 20 and stator 7/8) for selectively rotating the pump impeller to selectively urge a flow of wash fluid from the sump; and
an assembly (cooling chamber 13) positioned within the flow of wash fluid to provide thermal communication between the pump assembly and the flow of wash fluid for transferring thermal energy from the pump assembly to the flow of wash fluid,
wherein the pump assembly comprises:
wherein the drive motor is positioned below the pump housing along a vertical direction (see Fig. 2).
WANG discloses an assembly being positioned within the flow of wash fluid to provide thermal communication between the pump and fluid flow for purposes of transferring thermal energy from the pump to the fluid for purposes of cooling the electric motor, but WANG does not discloses use of a 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to substitute the pump/motor cooling 
because both WANG and HASSETT teach cooling a pump/motor by transferring thermal energy, it would have been obvious to one skilled in the art to substitute one known thermal energy transfer configuration for the other to achieve the predictable result of cooling an electric motor of a pump.
Regarding claims 2-3, HASSETT (in Figs. 2-4 and ¶ [0037]-[0038]) further teaches wherein the heat pipe assembly comprises: an evaporator section (21) positioned at one end of the heat pipe assembly; and a condenser section (23) positioned at an opposite end of the heat pipe assembly, wherein the heat pipe assembly comprises a plurality of heat pipes (20,22).
Regarding claims 7-8 and 15, HASSETT further discloses wherein the evaporator section (21) of the heat pipe assembly (20) is positioned in direct contact with a winding (18) of the drive motor (see Figs. 2-4 and ¶ [0038]), wherein the evaporator section of the heat pipe assembly is positioned in direct contact with a lamination core of the drive motor (note evaporation section 21 inserted in stator core 12 and windings 18, said stator core having laminations as taught in ¶ [0036]).
Regarding claims 9-13 and 16-19, HASSETT teaches thermal energy transfer between the pump assembly and heat pipe assembly with the condenser sections configured for thermal energy transfer with fluid medium in the pump including between the pump impeller and drive motor (claim 12) but HASSETT does not disclose the condenser sections of the heat pipes directly in the pump such that they are positioned within the pump housing, a discharge conduit, around the pump impeller, or the heat pipe assembly comprising a loop of pipe that extends around the pump housing with a radial plane.  However, WANG teaches the thermal energy transfer directly between the pump elements and drive motor via the pump fluid.  Since HASSETT teaches a heat pipe assembly with condenser sections for thermal energy transfer between the pump fluid and drive motor, and WANG teaches direct fluid cooling between the pump and drive motor, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the combination of WANG and HASSETT to rearrange the condenser sections in the manner claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04(VI)(C) regarding Obviousness and Rearrangement of Parts.
Regarding claim 5, HASSETT discloses the heat pipes passing through a bearing housing (24) and proximate to the pump assembly, but does not expressly disclose the heat pipes being “molded” into the pump housing.  In light of the combination of WANG and HASSETT above, and associated rearrangement of the heat pipes to be positioned with in the pump above, it would have been obvious for one having ordinary skill in the art at the time of effective filing to modify the heat pipe and pump elements by molding them together to integrate the heat pipes with the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711